Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 10/12/20. Claims 1, 3-5, 8, 10-13, 15, 17-19, 21-24 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 10/12/20 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1,8, 15 have been amended; hence such, Claims 1, 3-5, 8, 10-13, 15, 17-19, 21-24 are nowpending in this application. 



Response to Arguments
Applicant argues#1
Responsive to what is stated at page 17 of the Final Office Action, claim 1 in current from recites "verification information" in replacement of "versification information." Greater clarity is believed to have been provided to claim 1. Withdrawal of this objection is respectfully solicited.
Examiner Response
The objection to claim 1 is hereby withdrawn.

Applicant argues#2
Regarding Claim Rejection under 35 U.S.C. § 103
Applicant's independent claim 1 in current form recites subject matter of claim 25, indicated in the Final Office Action as defining over the art cited. Accordingly, Applicant's independent claim 1 is submitted to be patentable over the art cited. Applicant's other independent claims 8 and 15 are submitted to be patentable for at least the reasons set forth in relation to claim 1. All dependent claims are submitted to be patentable at least due to their respective dependencies from independent claims 1, 8 and 15. Withdrawal of this rejection is respectfully solicited.
Examiner Response
The 35 U.S.C 103 rejection is hereby withdrawn.


Applicant argues#3
Regarding Claim Rejection under 35 U.S.C. § 101
The Final Office Action, at page 5 and shown above, refers to "commercial interaction (transferring resources between two parties)." Within the context of commercial or legal interactions, certain method of organizing human activity that may be identified as abstract ideas include "agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations," none of which is about "receiving a resource transferring request corresponding to a specified account, wherein the specified account is registered at the server as being associated with multiple clients, the specified account stores a preset resource, and the multiple clients include an ordinary client having an ordinary right and at least two specified clients each having an operation right, and wherein the operation right includes a right of resource-transfer into the specified account, a right of viewing the specified account, and a right of resource-transfer out of the specified account, and wherein the ordinary right includes the right of resource-transfer into the specified account and the right of viewing the specified account, and excludes the right of resource-transfer out of the specified account; generating verification information and notification information of the resource transferring request; sending the notification information to the ordinary client having the ordinary right; dividing the verification information into at least two sub-verification information prompts and sending the at least two sub-verification information prompts respectively to the at least two specified clients provided with the operation right; respectively receiving control instructions sent by the at least two specified clients having the operation right in response to receipt of the at least two sub-verification  wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients; comparing a combination of the t control instructions with the verification information; transferring the preset resource according to a comparison result and upon determining a number of the control instructions as received is greater than a preset value; and returning transferring information of the preset resource to the multiple clients" as now recited in Applicant's independent claim 1 and similarly in Applicant's other independent claims 8 and 15.

Moreover, Applicant respectfully submits that the Office's identification Applicant's claim recitation as "transferring resources between two parties" is an incorrect and impermissible oversimplification, in drastic conflict with Applicant's claim 1, for example, which is a construction of 322 English words.
Examiner Response
Examiner respectfully disagrees.
The limitations, “receiving a resource transferring request corresponding to a specified account, wherein the specified account is registered at the server as being associated with multiple clients, the specified account stores a preset resource, and the multiple clients include an ordinary client having an ordinary right and at least two specified clients each having an operation right, and wherein the operation right includes a right of resource-transfer into the specified account, a right of viewing the specified account, and a right of resource-transfer out of the specified account, and wherein the ordinary right includes the right of resource-transfer into the specified account and the right of viewing the specified account, and excludes the right of resource-transfer out of the specified account; generating verification information and notification information of the resource transferring request; sending the notification information to the ordinary client having the ordinary right; dividing the verification information into at least two sub-verification information prompts and sending the at least two sub-verification information prompts respectively to the at least two specified clients provided with the operation right; respectively receiving control instructions sent by the at least two specified clients having the operation right in response to receipt of the at least two sub-verification information prompts by the at least two specified clients; transferring the preset resource according to a comparison result, and upon determining number of the control instructions as received is greater than a preset value; returning transferring information of the preset resource to the multiple clients" are abstract limitations that are part of the identified abstract idea (a commercial interaction), specifically the transferring of resources between two parties. Examiner submits that transferring of a resource between two parties is clearly a commercial interaction between the two parties.

The additional limitations, in amended claim 1, “wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients; comparing a combination of the t control instructions with the verification information” are generally linking the identified abstract idea to a particular technological environment (cryptographic algorithms).
The rejection is maintained.

Applicant argues#4 
Moreover, Applicant respectfully submits that the Office's identification Applicant's claim recitation as "transferring resources between two parties" is an incorrect and impermissible oversimplification, in drastic conflict with Applicant's claim 1, for example, which is a construction of 322 English words. 
Examiner Response
Examiner respectfully disagrees.
The abstract claim limitations were identified and found to be reciting the identified abstract idea, see the Response to Applicant argues#1 above.
The rejection is maintained.

Applicant argues#5
Had this over-simplification been permitted in excluding matters for patentability, many existing judicial holdings that have properly followed the patent eligibility jurisprudence would be baselessly invalidated. For example, in clarifying that "not all methods of organizing human activity are abstract ideas," MPEP §2106.04 refers to "In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129USPQ2d 1008, 1011 (Fed. Cir. 2018)," and states "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity." In this light, had the above-mentioned over-simplification been permitted, "steps for combining particular ingredients to create a drug formulation" of In re Marco may be categorized, per the Final Office Action, as transferring resources ("particular ingredients") between two parties (for example, between two scientists in the lab or between a scientist and a pharmacist), would no-doubt but wrongly identify the subject matter of In re Marco as abstract ideas, contrary to the holding of the court there.
Examiner Response
Examiner respectfully disagrees. 
The 2019 PEG is now applicable, and points out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. 
Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. 
The 35 U.S.C 101 rejection that follows in this office action is consistent with the 2019 PEG and the Supreme Court and Federal Circuit decisions.
The rejection is maintained.

Applicant argues#6 
In response, Applicant respectfully submits the following in support that the instant specification provides technical explanation of the asserted improvement. Reproduced below is a portion of page 15 of Applicant's Amendment submitted on May 28, 2020, which specifies an improvement on ensuring resource transfer with enhanced security. Footnote 17 in the portion refers to paragraphs [0044] and [0059] of Applicant's Specification.
For illustration purposes, paragraphs [0044] and [0059] of Applicant's Specification are reproduced below along with paragraph [0060] immediately following paragraph [0069], with emphasis added.

[0044] It should be noted that, the specified account may be created by any user, and the establishing user sets the account member, specified member, and the like of the specified account. In addition, the foregoing resource collection may be performed by using a resource collection option of the specified account. The resource collection option may be visible only to the specified member in the specified account, so as to avoid random initiation of any account member.

[0059] To represent a resource transferring process of the present disclosure more clearly, description is made with an example where the specified account is a group account. For example, as shown in FIG. 2, a group may set a group account and set a specified member having decision-making power. The specified member may initiate a going Dutch money transfer (averagely paying by members), so that all members of the group account transfer money to the group account, and each member transfers a same amount of money. Certainly, a member of the group account may alternatively spontaneously transfer money to the group account. For the group account, only the specified member may initiate a payment request based on the group account. For example, a merchant is paid by using a balance in the group account. After receiving the payment request, a server generates a payment password, subdivides the payment password to obtain multiple sub-passwords, and respectively sends the multiple sub-passwords to the specified members of the group account. When a preset number of the specified members feed back the sub-passwords, payment is executed at this time. A payment process is not further described.

[0060] In the method provided by some embodiments of the present disclosure, specified members having decision-making power are set in the specified account. These specified members initiate a resource transferring request by using the specified account. The server subdivides verification information of the resource transferring request into different sub-verification information to distribute to each of the specified members. Current resource transferring is completed according to feedback of the specified members. While security of the specified account is ensured, flexibility of resource transferring may be improved and actual efficiency is high. Further, such a resource transferring process based on the specified account provides a better money payment experience for a group activity. In addition, because different rights are provided for members of different identities, flexibility of use of the specified account is greatly improved.
As can be directly seen from the portions reproduced above, the technical improvement is delivered via the establishment of "at least two verification information prompts" directed to "at least two specified clients" associated with "the specified account," to ensure resource transfer with enhanced security and greater flexibility. 

Examiner Response
Examiner respectfully disagrees. 
It can be seen from the instant specification that there is no technical explanation of the asserted improvement (resource transfer with enhanced security) and reflected in the claims.
The paragraphs of the instant specification that applicant refers to (44,59,60), disclose a resource transferring process, where a specified member initiates a Dutch money transfer so that all members of the group account transfer money to the group account (see para59). Para 60 disclose that the specified member initiate a resource transferring request by using the specified account.... Further such a resource transferring process based on the specified account provides a better money payment experience for a group activity.
The claims of the instant invention are improving a business process.
The additional elements in the claim (the server, clients, terminal, processor, memory, and interface) are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. Therefore there are no additional elements in the claims that are indicative of integration into a practical application. The rejection is maintained.
Furthermore the additional limitations of (wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients; comparing a combination of the t control instructions with the verification information”  are generally linking the identified abstract idea to a particular technological environment (cryptographic algorithms).
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.
Applicant argues#7 
The Final office action on page 13 further states: “ The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware (The server) amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,8,15 are not patent eligible.” Applicant respectfully submits that the above-reproduced portion does not appear to be a direct response to Applicant's remarks, namely "significantly more" under step 2B of the 2019 PEG is not necessary after a technical improvement has been found through prong 2 of step 2A analysis.

Examiner Response
Examiner respectfully disagrees.
Examiner notes that step 2A prong 2 overlaps with Step 2B, and thus many of the considerations need not be reevaluated in Step 2B because the answer will be the same.
In STEP 2B, the consideration (Improvements to the functioning of a computer, or to any other technological field- see MPEP 2106.05(a) for additional elements that are indicative of an inventive concept (“significantly more”), overlaps with Step 2A prong 2.
There was no technical improvement found under Step 2A prong 2, see Response to Applicant argues#6 above.
Therefore there are no additional elements recited in the claims that are indicative of an inventive concept (significantly more).
The rejection is maintained.

Applicant argues#8
 Moreover, "Significantly more" under step 2B is additionally satisfied because Applicant's claims have been found to define over the art, including Acharya. Schattauer. Johnson. Jain, and Atagun. according to the Final Office Action.  Accordingly, Applicant's claims do not recite an abstract idea, and even if an abstract idea were to be arguably found in the claim recitation(s), Applicant's claims as a whole deliver an improvement in the establishment of "at least two verification information prompts" directed to "at least two specified clients" associated with "the specified account," to ensure resource transfer with enhanced security and greater flexibility. 
Examiner Response
Examiner respectfully disagrees.  
With regards to applicant's arguments that the claims are eligible under step 2B, because the claims deliver an improvement in the establishment of “at least two verification information prompts directed to  at least two specified clients, as noted by the Office, distinguishes over the cited references. However, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea.
The Federal circuit stated in , Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016):  Indeed, "[the 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting "the Government's invitation to substitute §§ 102,103, and 112 inquiries for the better established inquiry under § 101"). Here, the jury's general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.
The rejection is maintained.






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8, 10-13, 15, 17-19, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method or terminal (a system), which is one of the statutory categories of invention.  (Step 1: YES).
Claim 1 is analyzed below. Claim 8 (a method)  (which is similar to terminal (system) claim 15, is analyzed together with claim 15 below.
  Claim 1 recites the limitations of: A  resource transferring method, applied to a server, comprising: 
receiving a resource transferring request corresponding to a specified account, wherein the specified account is registered at the server as being associated with multiple clients,  the specified account stores a preset resource i and the multiple clients include an ordinary client having an ordinary right and at least two specified clients each having an operation right;  wherein the operation right includes a right of resource-transfer into the specified account a right of viewing the specified account and a right of resource- transfer out of the specified account, and wherein the ordinary right includes the right of resource-transfer into the specified account and the right of viewing the specified account and excludes the right of resource-transfer out of the specified account;  
generating verification information and notification information of the resource  transferring request;
 sending the notification information to the ordinary client having the ordinary right; 
dividing the verification information into at least two sub-verification information prompts and sending the at least two sub-verification information prompts respectively to the at least two specified clients provided with the operation right; 
respectively receiving control instructions sent by the at least two specified clients having the operation right in response to receipt of the at least two sub-verification information prompts by the at least two specified clients; wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients; comparing a combination of the t control instructions with the verification information; transferring the preset resource according to a comparison result and upon determining a number of the control instructions as received is  greater than a preset value; and returning transferring information of the preset resource to the multiple clients.
 These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial or legal interaction (transferring resources between two parties), (e.g.,,  Regarding claim 1: receiving a resource transferring request corresponding to a specified account, wherein the specified account is registered as being associated with multiple clients,  the specified account stores a preset resource i and the multiple clients include an ordinary client having an ordinary right and at least two specified clients each having an operation right;  wherein the operation right includes a right of resource-transfer into the specified account a right of viewing the specified account and a right of resource- transfer out of the specified account, and wherein the ordinary right includes the right of resource-transfer into the specified account and the right of viewing the specified account and excludes the right of resource-transfer out of the specified account; generating verification information and notification information of the resource  transferring request;  sending the notification information to the ordinary client having the ordinary right; dividing the verification information into at least two sub-verification information prompts and sending the at least two sub-verification information prompts respectively to the at least two specified clients provided with the operation right;  transferring the preset resource according to a comparison result and upon determining a number of the control instructions as received is  greater than a preset value; and returning transferring information of the preset resource.

Regarding claim 8 & 15:
Claims 8&15 recites the limitation of: 
receiving operation information of a resource transferring request corresponding to a specified account from a server, wherein the specified account is registered at the server as being associated with multiple clients, wherein the multiple clients include an ordinary client having an ordinary right and at least two specified clients each having an operation right wherein the operation right includes a right of resource-transfer into the specified account, a right of viewing the specified account, and a right of resource-transfer out of the specified account, wherein the ordinary right includes the right of resource-transfer into the specified account and the right of viewing the specified account, and excludes the right of resource-transfer out of the specified account, wherein the user terminal is one of the at least two specified clients, 
 and 
wherein the operation information includes a first sub-verification prompt directed to the user terminal, the first sub-verification prompt and a second sub-verification prompt being obtained by dividing verification information at the server, the second sub-verification prompt being directed to a second user terminal, the second user terminal being another of the at least two specified clients; wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients;   
displaying a resource transferring confirmation interface of the specified account;  											prompting, at the resource transferring confirmation interface, an input box responsive to the first sub-verification prompt included in the operation information received from the server; 
obtaining, at the resource transferring confirmation interface, verification feedback information input collected through the input box; and 
in response to determining by the server t control instructions are received back from t out of n specified clients and in response to comparing by the server a combination of the t control instructions with the verification information, sending the verification feedback information to the server, to enable the server to transfer a resource out of the specified account according to the verification feedback information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a Commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial or legal interaction (transferring resources between two parties), (e.g. Regarding claims 8&15: receiving operation information of a resource transferring request corresponding to a specified account, wherein the specified account is registered, wherein the multiple clients include an ordinary client having an ordinary right and at least two specified clients each having an operation right wherein the operation right includes a right of resource-transfer into the specified account, a right of viewing the specified account, and a right of resource-transfer out of the specified account, wherein the ordinary right includes the right of resource-transfer into the specified account and the right of viewing the specified account, and excludes the right of resource-transfer out of the specified account; wherein the operation information includes a first sub-verification prompt directed to the user terminal, the first sub-verification prompt and a second sub-verification prompt being obtained by dividing verification information; displaying a resource transferring confirmation interface of the specified account; prompting an input responsive to the received operation information; obtaining, verification feedback information input; and sending the verification feedback information to transfer a resource out of the specified account according to the verification feedback information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a Commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  
In particular, the claims only recite a server, clients, terminal, processor, memory and interface.
These hardware elements, which are recited at a high level of generality, are being used as a tool to implement the identified abstract idea.
Furthermore, the additional limitations in the claim (wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; in response to determining t control instructions are received back from t out of n specified clients; and in response to comparing by the server a combination of the t control instructions with the verification information)  are generally linking the identified abstract idea to a particular technological environment (cryptographic algorithms).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 & 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  
 Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims (3-5,10-13, 17-19, 21-24) further define the abstract idea that is present in their respective independent claims (1, 8, 15) and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1, 3-5, 8, 10-13, 15, 17-19, 21-24 are not patent-eligible.


                                     





                              	 


No Prior Art rejections
None of the prior art teaches, renders obvious” wherein the at least two specified clients include n specified clients, the at least two sub-verification information prompts include t sub-verification information prompts, and t is smaller than n, and wherein the control instructions include t control instructions; determining t control instructions are received back from t out of n specified clients; comparing a combination of the t control instructions with the verification information; transferring the preset resource according to a comparison result and upon determining a number of the control instructions as received is greater than a preset value”.
The closest prior art of record are:
US Patent 8,401,968 to Schautter, discloses, “A mobile group payment service enables members of a group to access a group account. The group account may enable members to transmit funds, request funds, and perform account queries, and modify account settings, among other possible operations. A member may request a payment from the group account to a target account. A transaction authorization service may facilitate an authorization process to determine whether the requested payment is authorized by one or more of the other members of the group. Upon authorization, the requested payment may be completed by transferring funds to the target account.
US 2004/0111375 to Johnson discloses,” A computer-implemented method for ensuring non-repudiation of a payment request and/or other action may include a step of receiving, over a network, the payment request together with a digital certificate identifying a user having caused the payment request to be generated. The certificate may include certificate-identifying information, user-identifying information, authority information that defines and delimits the authority of the user to make the payment request. The certificate-identifying information and the user-identifying information included within the received certificate may be validated. The authority information included within the received certificate may then be validated. The payment request and/or other action is then only executed when the certificate-identifying information, the user-identifying information and the authority information within the received certificate are successfully validated. 

US 2009/0144183 to GATCHELL et al, discloses, “Disclosed herein are systems and methods for managing a plurality of unique account holders, each having dynamically controllable policies relating to storage, transfer bandwidth, file sizes, pricing options and the like. User accounts can be organized in a hierarchical structure, where an account in the hierarchical structure can manage any account beneath it. For example, a parent account can manage all of its child accounts. In one embodiment, tilling policies can be set by a parent account dictating whether its child account's usage of the system is billed to the parent account or the child account. Moreover, in one embodiment, policies set in an account are automatically inherited by all accounts beneath that account unless that account specifies otherwise. 

                                                              CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/23/2021